Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/930,618 filed on May 13, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Display Panel Including Plurality of Pixel Apertures and Display Device”.

Close of Prosecution on the Merits
5.	The following claims 1-20 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration with better alignment along with prior recited limitations, and/or to avoid indefiniteness, due to lack of antecedent basis. Or, the applicant further requires to amend/clarify the claim languages as underlined.

1. (Currently Amended) A display panel, comprising:
a transparent display area, and
5a non-transparent display area;
wherein
the transparent display area has a plurality of first pixel apertures;
the non-transparent display area has a plurality of second pixel apertures; and
a density of the plurality of first pixel apertures of the transparent display area is smaller than a 10density of the plurality of second pixel apertures of the non-transparent display area; and
wherein opposite sides of each of the plurality of first pixel apertures are provided with first spacers.

2. (Currently Amended) The display panel according to claim 1, wherein each of the plurality of first pixel apertures comprises a first color pixel aperture, a second color pixel aperture, a third color pixel aperture and a first transparent area;
15wherein the first color pixel aperture
wherein the third color pixel aperture
wherein the first-type pixel rows and the second-type pixel rows are alternately arranged along a 20direction perpendicular to the first direction; and wherein
of the first-type pixel rows, each of the first spacers is positioned between adjacent the first color pixel aperture and the second color pixel aperture, and
in each of the second-type pixel rows, each of the first spacers is positioned between adjacent the third color pixel aperture and the first transparent area.

253. (Currently Amended) The display panel according to claim 2, wherein the first spacers in each of the first-type pixel rows and the first spacers in each of the second-type pixel rows are in staggered arrangement.

4. (Currently Amended) The display panel according to claim 2, wherein
each group of adjacent first color pixel aperture, second color pixel aperture, third color pixel aperture, and first transparent area, among the first color pixel aperture
second transparent areas are formed between every two adjacent first pixels along a direction parallel to the first direction, a width of each of the second transparent areas in the first direction and a width of each of the first pixel in the first direction are a same width; and
5third transparent areas are formed between every two adjacent first pixels along a direction perpendicular to the first direction, a width of each of the third transparent area in the direction perpendicular to the first direction and the width of each of the first pixel in the direction perpendicular to the first direction is a same width.

of the first color pixel aperture, 10a shape of each of the second color pixel aperture and a shape of each of the third color pixel aperture are similar.

6. (Currently Amended) The display panel according to claim 5, wherein each of the first color pixel aperture, each of the second color pixel aperture and each of the third color pixel aperture are hexagonal.

7. (Currently Amended) The display panel according to claim 6, wherein
15a line connecting vertexes of two opposite corners of each of the first color pixel aperture is perpendicular to the first direction,
a line connecting vertexes of two opposite corners of each of the second color pixel aperture is perpendicular to the first direction, and
a line connecting vertexes of two opposite corners of each of the third color pixel aperture is 20perpendicular to the first direction.

8. (Currently Amended) The display panel according to claim 2, wherein
the first color pixel apertureis blue pixel aperture
the second color pixel apertureis red pixel aperture
the third color pixel apertureis green pixel aperture

259. (Currently Amended) The display panel according to claim 8, wherein
an area of each of the blue pixel aperture is larger than an area of each of the green pixel aperture, and
an area of each of the green pixel aperture is larger than an area of each of the red pixel aperture.

10. (Currently Amended) The display panel according to claim 3, wherein
each of the second pixel aperture comprises a fourth color pixel aperture, a fifth color pixel 30aperture and a sixth color pixel aperture, and  14Atty. Dkt.: TD200200578US3
wherein the fourth color pixel aperture

11. (Currently Amended) The display panel according to claim 10, wherein a second spacer is arranged at an interval 5of plural ones of the fourth color pixel apertureof the third-type pixel row.

12. (Currently Amended) The display panel according to claim 11, wherein in each of two adjacent third-type pixel rows, the second spacer

1013. (Currently Amended) The display panel according to claim 1, wherein gap areas are formed between the first spacers and the first color pixel aperture

14. (Currently Amended) The display panel according to claim 1, further comprising a pixel defining layer, where 15the first pixel aperture

15. (Currently Amended) A display device, comprising the display panel according to 
a transparent display area, and
a non-transparent display area;  20wherein
the transparent display area has a plurality of first pixel apertures;
the non-transparent display area has a plurality of second pixel apertures; and
a density of the plurality of first pixel apertures of the transparent display area is smaller than a density of the plurality of second pixel apertures of the non-transparent display area; and
25wherein opposite sides of each of the plurality of first pixel apertures are provided with first spacers.

16. (Currently Amended) The display device according to claim 15, wherein each of the plurality of first pixel aperture comprises a first color pixel aperture, a second color pixel aperture, a third color pixel aperture and a first transparent area;
wherein the first color pixel aperture
wherein the third color pixel aperture
wherein the first-type pixel rows and the second-type pixel rows are alternately arranged along a direction perpendicular to the first direction; and wherein
in each of the first-type pixel rows, each of the first spacers is positioned between adjacent the 5first color pixel aperture and the second color pixel aperture, and
in each of the second-type pixel rows, each of the first spacers is positioned between adjacent the third color pixel aperture and the first transparent area.

17. (Currently Amended) The display device according to claim 16, wherein the first spacers in each of the first-type pixel rows and the first spacers in each of the second-type pixel rows are in staggered arrangement.

1018. (Currently Amended) The display device according to claim 16, wherein
each group of adjacent first color pixel aperture, second color pixel aperture, third color pixel aperture, and first transparent area, among the first color pixel aperture
15second transparent areas are formed between every two adjacent first pixels along a direction parallel to the first direction, a width of each of the second transparent s in the first direction and a width of each of the first pixel in the first direction are a same width; and
third transparent areas are formed between every two adjacent first pixels along a direction perpendicular to the first direction, a width of each of the third transparent area in the direction 20perpendicular to the first direction and the width of each the first pixel in the direction perpendicular to the first direction is a same width.

19. (Currently Amended) The display device according to claim 16, wherein a shape of each of the first color pixel aperture, a shape of each of the second color pixel aperture and a shape of each of the third color pixel aperture are similar.

2520. (Currently Amended) The display device according to claim 19, wherein each of the first color pixel aperture, each of the second color pixel aperture and each of the third color pixel aperture are hexagonal.

6.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
7.	Claims 1-20 are considered to be allowable.
8.	The following is an examiner’s statement of reasons for allowance:

a density of the plurality of first pixel apertures of the transparent display area is smaller than a 10density of the plurality of second pixel apertures of the non-transparent display area; and
wherein opposite sides of each of the plurality of first pixel apertures are provided with first spacers;

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819